COURT OF APPEALS OF VIRGINIA

Present: Judges Benton, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


DOG FACE MANAGEMENT, INC.,
 t/a TONY ELLIOTT BAND and
 ANTHONY D. ELLIOTT
                                          MEMORANDUM OPINION * BY
v.   Record No. 0530-97-1                  JUDGE RICHARD S. BRAY
                                             NOVEMBER 18, 1997
WILLIAM T. USHER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Karen M. Rye for appellants.

           C. Allen Riggins (Parker, Pollard & Brown, on
           brief), for appellee.



     Dog Face Management, Inc., t/a Tony Elliott Band, and

Anthony D. Elliott (collectively Elliott) appeal a decision of

the Workers' Compensation Commission awarding benefits to William

J. Usher (claimant).    On appeal, employer complains that the

commission erroneously concluded that claimant was not an

independent contractor but, rather, an employee entitled to

benefits under the Workers' Compensation Act (Act).    We disagree

and affirm the award.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to

disposition of the appeal.

     "The [Act] covers employees but not independent

contractors."   County of Spotsylvania v. Walker, 25 Va. App. 224,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
229, 487 S.E.2d 274, 276 (1997).    The distinction must be

determined from the facts of each case, with the burden upon a

claimant to prove an employer/employee relationship contemplated

by the Act.    Id. at 229-30, 487 S.E.2d at 276; see Code

§ 65.2-101.    Although factual findings of the commission,

supported by credible evidence, are binding and conclusive on

appeal, James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515,

382 S.E.2d 487, 488 (1989); see Code § 65.2-706, a

"[d]etermination of the relationship involves a mixed question of

law and fact reviewable on appeal."       County of Spotsylvania, 25

Va. App. at 230, 487 S.E.2d at 276.

     Generally, an individual "'is an employee if he works for

wages or a salary and the person who hires him reserves the power

to fire him and the power to exercise control over the work to be

performed.    The power of control is the most significant indicium

of the employment relationship.'"       Behrensen v. Whitaker, 10 Va.

App. 364, 367, 392 S.E.2d 508, 509-510 (1990) (quoting Richmond
Newspapers, Inc. v. Gill, 224 Va. 92, 98, 294 S.E.2d 840, 843

(1982)); see also Stover v. Ratliff, 221 Va. 509, 512, 272 S.E.2d

40, 42 (1980).
          [T]he right of control includes not only the
          power to specify the result to be attained,
          but the power to control 'the means and
          methods by which the result is to be
          accomplished.' An employer/employee
          relationship exists if the party for whom the
          work is to be done has the power to direct
          the means and methods by which the other does
          the work. '[I]f the latter is free to adopt
          such means and methods as he chooses to
          accomplish the result, he is not an employee



                                - 2 -
          but an independent contractor.'


Intermodel Servs., Inc. v. Smith, 234 Va. 596, 601, 364 S.E.2d

221, 224 (citations omitted).

     Here, the evidence disclosed that Anthony Elliott,

self-described "leader" of the "Tony Elliott Band," 1 hired

claimant, a professional musician, to play guitar with the group

at an agreed weekly salary of $300.     Claimant was expected to

provide and maintain equipment necessary to his performance in

accordance with instructions from Elliott.        Elliott directed the

time, place, and duration of band rehearsals and approved

engagements for the band, together with attendant dress
                                              2
requirements, musical style and selections.        In early June,

1995, Elliott terminated claimant, with the understanding that he

remain for a final performance in Raleigh, North Carolina.

     On the evening of June 10, 1995, while preparing for this

engagement, claimant fell from steps leading to the stage,

suffering head, back, and neck injuries.    Claimant, nevertheless,

performed as agreed, drove himself back to Virginia, and sought

treatment at Riverside Emergency Trauma Center the following day.

 Diagnosed with scalp contusions and back muscle spasms, the

attending physician ordered claimant from work for two days.

Dr. James F. Allen, a neurosurgeon, also treated claimant and

     1
      Later incorporated as Dog Face Management, Inc.
     2
      Employer's argument that the band was actually controlled
by its "agent," Cellar Door, is belied by the record.




                                - 3 -
restricted his work activity to "brief sessions" and "jobs

locally" for a period of two weeks.    Dr. Allen ultimately

discharged claimant from his care on July 28, 1995.

     Such evidence clearly established that claimant was hired

and fired by Elliott, serving in the interim, including the time

of injury, under Elliott's direction and control for an agreed

salary, circumstances which defined claimant as an employee

entitled to benefits of the Act in accordance with the

commission's decision.
     Employer also appealed to the commission the deputy's

finding that claimant's response to Elliott's request for

admissions did not limit his disability entitlement to the

"period 6/10/95 through 6/30/95."   Although such issue was again

appealed, briefed and argued before this Court, it was not

expressly decided by the commission.    We, therefore, remand this

question for resolution by the commission, with an appropriate

award of related benefits.

                                      Affirmed and remanded.




                              - 4 -